DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed on 06/22/2022.
 Claims 1-4, 6-11, 13-18, 20, 21 and 24-26 are currently pending in this application. Claims 1, 4, 8, 11, 15, 18 and 24-26 have been amended.
No new IDS has been filed.

Response to Arguments
The previous objections to claims 25 and 26 have been withdrawn in response to the amendments/remarks.
The previous 112(a) and 112(b) rejections to claims 24-26 have been withdrawn in response to the amendments/remarks.
The previous 102 or 103 rejections to claims 1-4, 6-11, 13-18, 20, 21 and 24-26 have been withdrawn in response to the amendments/remarks.

Allowable Subject Matter
Claims 1-4, 6-11, 13-18, 20, 21 and 24-26 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after further consideration, it is noted that the prior art does not teach all the features of the claimed invention.
Regarding independent claims 1, 8, 15 and 24

Nation et al. (US 2010/0161908 A1) discloses a system and method for reducing memory usage across multiple virtual machines, VMs. The method includes allocating a shared memory resource between a first VM and a second VM. A data set common to both the first VM and the second VM is identified. The memory controller includes configuration registers operable to identify memory allocations to the first VM and the second VM, allocates a first memory region and a second memory region, and directs data from the first VM to the first memory region and direct data from the second VM to the second memory region. Access attributes identify the access rights to the identified memory region. Such access attributes may be read only or read/write. Two or more VMs can share the same physical locks in the memory appliance and an access in the distinct memory space of one VM will access the overlapping memory region. The overlapping memory region is identified as a read only memory region for one machine, and as a read/write memory region for another machine - see figs. 3, 4; abstract; paras. [0012] - [0057], [0069] and [0088] of Nation.
Chaturvedi et al. (US 2014/0164791 A1) discloses a system and method for restoring an operational state of an associated virtual machine, VM using encrypted information stored in encrypted memory locations. Access may be permitted to a designated number of the encrypted memory locations only to a single application executed by the associated VM subject to the hypervisor. Applications can share data in normal memory, but not normally within the encrypted locations. When a snapshot is taken, the hypervisor is used to take a picture of all memory. An encryption key can be created when the associated VM is created as well as at each time a snapshot is taken. Decryption keys can be static – created for the lifetime of the VM, or dynamic – created each time a snapshot of the VM is taken - see figs. 1, 3; abstract; paras. [0010], [0019] and [0038] of Chaturvedi.
Jung et al. (US 2015/0220709 A1) teaches a system and method for accessing only system resources allocated through the virtual machine monitor, VMM. The VMM may support an event channel and a shared memory and the host operating system may communicate with the security operating system through the event channel. A second virtual machine, VM may include authentication module and an authentication credential to generate encrypted authentication information. The encrypted authentication information may be transferred to the first VM. The VMM allocates each virtual memory for the host operating system and the security operating system. The host operating system allocates a first memory area to be used as the shared memory and informs the VMM of the allocation and the security operating system may map and use the shared memory provided from the host operating system to the memory address - see abstract; figs. 2, 3; paras [0009]-[0012], and [0037]-[0041] of Jung.

However, the prior art of record does not teach or render obvious the limitations - - in independent claims 1, 8 and 15 specifics to the other limitations with combination of:
defining, by processing circuitry, a plurality of shared virtual memory spaces; and assigning, by the processing circuitry, respective subsets of the plurality of shared virtual memory spaces to respective ones of a plurality of virtual machines executed on the circuitry, a first subset of the plurality of shared virtual memory spaces assigned to a first virtual machine of the plurality of virtual machines, respective ones of the shared virtual memory spaces of the first subset of the plurality of shared virtual memory spaces comprising a respective mailbox for the first virtual machine to provide data to respective ones of the remaining plurality of virtual machines, a second subset of the plurality of shared virtual memory spaces assigned to a second virtual machine of the plurality of virtual machines, respective ones of the shared virtual memory spaces of the second subset comprising a respective mailbox for the second virtual machine to provide data to respective ones of the remaining plurality of virtual machines  to which the shared virtual memory space is assigned to provide data to the remaining plurality of virtual machines; 
encrypting a first data by the first virtual machine; and writing, by the first virtual machine to a first shared virtual memory space of the first subset of the plurality of shared virtual memory spaces, the encrypted first data to share the encrypted first data with a second virtual machine of the plurality of virtual machines; 
reading, by the second virtual machine, encrypted first data in the first shared virtual memory space; and decrypting, by the second virtual machine, the encrypted first data.

- in independent claim 24 specific to the other limitations with combination of: 
a non-transitory computer-readable storage medium comprising instructions that, when executed by a processor, cause the processor to:
 define a plurality of shared virtual memory spaces, respective ones of the plurality of shared virtual memory spaces associated with a respective encryption key of a plurality of encryption keys;
assign respective subsets of the plurality of shared virtual memory spaces to respective ones of a plurality of virtual machines, 
a first subset of the plurality of shared virtual memory spaces assigned to a first virtual machine of the plurality of virtual machines, respective ones of the shared virtual memory spaces of the first subset of the plurality of shared virtual memory spaces to comprise a respective mailbox for the first virtual machine to provide data to respective ones of the remaining plurality of virtual machines, 
a second subset of the plurality of shared virtual memory spaces assigned to a second virtual machine of the plurality of virtual machines, respective ones of the shared virtual memory spaces of the second subset comprising a respective mailbox for the second virtual machine to provide data to respective ones of the remaining plurality of virtual machines;
provide a first encryption key of the plurality of encryption keys to the first virtual machine, the first encryption key associated with the first shared virtual memory space, the first virtual machine to encrypt data to be written to the first shared virtual memory space based on the first encryption key; and
provide the first encryption key to the second virtual machine, the second virtual machine to decrypt data in the first shared virtual memory space based on the first encryption key.

Dependent claims 2-4, 6, 7, 9-11, 13, 14, 16-18, 20, 21, 25 and 26 are allowed as they depend from allowable independent claim 1, 8, 15 or 24.

Therefore, Examiner considers the above limitations in combination with the remaining limitations of their respective independent claims, as applied to ***field of endeavor*** as the non-obvious novelties of the invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAUNG T LWIN/Primary Examiner, Art Unit 2495